Citation Nr: 1811356	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right hand disorder, to include arthritis. 

2. Entitlement to an initial evaluation for a cervical spine disorder in excess in 10 percent prior to June 3, 2015 and 20 percent thereafter.

3. Entitlement to an initial evaluation for lumbar spine disorder in excess of 10 percent prior to March 23, 2011, 20 percent from March 23, 2011 to May 2, 2012, and 40 percent thereafter.

4. Entitlement to an initial compensable evaluation for lichen planus on the penis.

5. Entitlement to an initial compensable evaluation for hemorrhoids.

6. Entitlement to an initial evaluation in excess of 10 percent for right foot status post-tibial sesamoidectomy and excision of neuroma and heel spur, with plantar fasciotomy, and with planter fasciitis, hammer toes, and gout.

7. Entitlement to an initial evaluation in excess of 10 percent for left foot status post-tibial sesamoidectomy and excision of neuroma and heel spur, with plantar fasciotomy, and with planter fasciitis, and hammer toes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. A Notice of Disagreement (NOD) was filed in March 2009 and March 2010. Statements of the Case (SOCs) were issued in September 2009 and July 2010. Substantive appeals (VA Form-9) were filed in October 2009 and August 2010. Supplemental Statements of the Case (SSOCs) were issued in January 2010, April 2012, May 2015, July 2015, and February 2017.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in March 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of entitlement to special monthly compensation for loss of creative organ due to service-connected lichen planus on penis has been raised by the record in an April 2008 VA treatment record and during the January 2016 hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to higher ratings for cervical spine and lumbar spine disorders; entitlement to an initial compensable evaluation for hemorrhoids; and entitlement to an initial evaluation in excess of 10 percent for right and left foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's right hand condition, to include arthritis, is related to his service. 

2. The evidence of record shows that throughout the entire period on appeal, the Veteran's service-connected lichen planus on the penis has been manifested by symptoms that affect less than five percent of his entire body and exposed areas, and have required topical corticosteroid therapy only. 



CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a right hand condition, to include arthritis have been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


 2. The criteria for a compensable rating for lichen planus on the penis have not been met. 38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated July 2008 and June 2009, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In an October 2009 statement, the Veteran asserted that the September 2008 VA examination was inadequate. The Veteran alleged that the examiner did not conduct a physical examination in relation to his service connection claim for lichen simplex on the penis. The Veteran also expressed dissatisfaction with the examination report, by alleging that it did not properly document his continued use of corticosteroids in treating his service-connected lichen planus on the penis. In a March 2016 decision, the Board requested that the Veteran undergo a VA examination to determine the nature and etiology of the Veteran's lichen planus. The Veteran was afforded a VA examination in November 2016 and a medical opinion was produced and considered by the Board in the instant appeal.
II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Right Hand Disorder

The Veteran seeks service connection for a right hand disorder. 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a right hand condition, variously diagnosed as right hand tendonitis; right 4th finger trigger release; 5th finger tendon tear residual. 

Service treatment records (STRs) indicate an in-service injury. A February 2001 STR indicated that the Veteran was diagnosed with flexor tendon lacerations to the right little finger with ulnar digital nerve and artery laceration. The Veteran sustained a flexor tendon and neurovascular injury. The Veteran underwent surgery to repair the artery, nerve, and tendon of the right hand 5th finger. 

A February 2002 STR indicated that the Veteran underwent surgery on the right hand 5th digit (tenolysis 5th finger flexor tendon) and a profile was requested. In March 2003, the Veteran received a provisional diagnosis of right 5th flexor tendon dysfunction. In May 2005, the Veteran was diagnosed with mild right 5th finger flexor contracture. A September 2008 x-ray was normal and did not reveal any arthritic changes. 

The Veteran was afforded a VA examination in November 2016. The Veteran was diagnosed with right hand tendonitis; right 4th finger trigger finger, release, and 5th finger tendon tear residual. The Veteran reported that he injured his right hand, 5th finger, in 2002 while cutting a lobster. The Veteran reported that he was diagnosed with a tendon tear, which was surgically repaired. The Veteran also reported a right hand, 4th finger injury that caused pain and locking, which was surgically released during active duty in 2007. The Veteran treated the condition with over-the-counter medication for pain relief. The VA examiner rendered the clinical assessment that it is at least as likely that the Veteran's right hand condition is a result of his service. According to the examiner, upon an in-person examination and review of the claims file, the records show that in 2008, while in service, the Veteran complained of right hand pain and was diagnosed with tendonitis. The Veteran also had right 4th finger trigger finger, which was surgically released, and a 5th finger tendon tear with repair and with residual during service. The examiner noted that there was no x-ray evidence of degenerative joint disease of the right hand. The examiner ultimately determined that the Veteran's right hand tendonitis, trigger finger, and residual tendon tear is at least as likely as not a result of in-service disease.

After review of the foregoing evidence, the Board finds that the preponderance of the evidence indicates that service connection for a right hand condition is warranted. In so finding, the Board considers the November 2016 VA medical opinion in which the examiner attributed the Veteran's current right hand tendonitis, trigger finger, and residual tendon tear injuries and/or disease that the Veteran incurred in service. The examiner conducted an in-person examination, reviewed the claims file and provided a persuasive, probative medical opinion attributing the Veterans' currently diagnosed right hand condition to his service. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the service connection claim is granted. 

III. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Lichen Planus Disorder

The Veteran's service-connected lichen planus on the penis is evaluated under the provisions of Diagnostic Code 7806, Dermatitis or Eczema.

Under Diagnostic Code 7806, a 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period. A 30 percent rating is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran seeks a compensable rating for his service-connected lichen planus on the penis.

An April 2008 VA treatment note indicated that the Veteran used steroids to treat his lichen planus. The Veteran reported that he was not able to have sexual intercourse without using topical corticosteroids and that he had significant pain when he did not use the topical corticosteroid medication. A May 2008 STR indicated that the Veteran was diagnosed with lichen planus, seborrhea, manifested as "crusty lesions."  A June 2008 VA treatment note indicated that the Veteran's lichen planus was symptomatic.

In September 2008, the Veteran was afforded a VA examination. The Veteran's lichen planus diagnosis was confirmed. The lichen planus manifested as a red area on the shaft of the Veteran's penis. The skin lesion covered less than 1 percent of the Veteran's body and 0 percent of exposed areas. There was no evidence of exudation, ulcer formation, itching, shedding or crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation or abnormal texture.
The Veteran reported that he used hydrocortisone cream daily. The Veteran denied using ultraviolet B (UVB) therapy, intensive light therapy, psoralen and ultraviolet A (PUVA) or electron beam therapy for his condition.

In July 2009 statements, the Veteran and his wife described the Veteran's lichen planus symptoms as painful. The Veteran stated that he experienced less peeling, cracking, and bleeding when he used corticosteroids to treat the condition. The Veteran also stated that sexual intercourse was painful due to his condition. 

In November 2009 and September 2010 private treatment notes, Dr. M. S. stated that he has treated the Veteran since April 2009 for lichen planus in the groin area. Dr. M. S. prescribed the Veteran Elidel cream for use twice a day and Desionide 0.05% to use in rotation with Clobetasol, on his groin area. Dr. M. S. explained that the Veteran's condition slowly responded and was difficult to treat.  Dr. M. S. further explained that the Veteran's lichen planus required ultraviolet (UV) light laser treatments to control the symptoms.

A May 2012 Skin Conditions Disabilities Benefits Questionnaire (DBQ) indicated that the Veteran was diagnosed with seborrheic dermatitis. The Veteran treated his lichen planus with constant/near-constant topical corticosteroids in the preceding 12 months. A June 2015 Skin DBQ indicated that the Veteran was diagnosed with psoriasis. 

During the January 2016 hearing, the Veteran testified that a third of the shaft of his penis, near the end of his penis to the head, was sore, red, and that the skin sloughs off, crusts over, cracks, and bleeds. The Veteran testified that the lichen planus covered 50 percent of his penis.  The Veteran testified that he used corticosteroids for the preceding 10 years and that it adequately controlled his symptoms. The Veteran testified that UVV/narrow band UV systemic intensive light therapy provided some relief. The Veteran testified that flare-ups occurred after approximately 5 days when he did not use any corticosteroid ointment. According to the Veteran, flare-ups occurred more often during the summer, due to sweating which caused the ointment to wear off more quickly.

The Veteran was afforded a VA Scars/Disfigurement examination in November 2016. The Veteran was diagnosed with warts and his lichen planus diagnosis was confirmed. The Veteran reported painful, unstable scarring on the penis that he described as a "burning" sensation. The Veteran reported frequent loss of covering of the penile-epidermis below the corona. The Veteran has a 3.5 c1.5 cm scar on his penis and reported that the painful scaring interfered with sexual activity.

The Veteran was also afforded a VA Skin Conditions examination in November 2016. The Veteran reported that he treated his diagnosed lichen planus with topical corticosteroids for 6 weeks or more in the preceding 12 months. The Veteran reported constant/near constant use of Elidel for lichen planus within the preceding 12 months and constant/near constant use of UVB treatment in the preceding 20 months. The examination report indicated that less than 5 percent of the Veteran's total body was affected and his lichen planus condition was described as a small area of erythema under the corona of the penis. There was no exposed area affected. The level of severity was described as "high."

Based upon the foregoing evidence, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for his service-connected lichen planus on the penis. 

As an initial matter, the evidence does not show that the Veteran's skin condition has covered at least 5 percent of the entire body or exposed areas affected. Indeed, the September 2008 and November 2016 VA examination findings have consistently demonstrated that the service-connected lichen planus covers less than 5 percent of the Veteran's entire body and exposed areas affected. 

The evidence also fails to show that the Veteran's skin condition has required systemic therapy or other immunosuppressive drugs for a total duration of less than 6 weeks during the preceding 12 month period. In this regard, the medical and lay evidence throughout the appeal period consistently demonstrates that the Veteran's treatment for the service-connected lichen planus has been limited to the use of topical corticosteroid medications; notably, in the form of creams/ointments and are not considered systemic therapy.

Lastly, to the extent that the Veteran asserts that his lichen planus covers a greater percentage of his exposed and/or total body area, the Board finds his assertions are outweighed by the competent VA examination reports. The Board finds the observations of the VA medical professionals to be more probative as to the percentage of body area affected, as such professionals have the training and experience making them more qualified to provide such detailed observations regarding the skin condition and the human body. The determination as to the percentage of body coverage is too complex for a layperson to proffer a competent opinion. The evidence of record does not demonstrate that the Veteran (or his wife) possesses the ability, knowledge, or experience to provide competent opinions of such. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Consequently, the Veteran's assertions do not constitute competent evidence as to the extent his current lichen planus covers his body in terms of a percentage.

In sum, the preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R.        § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hand disorder, to include arthritis is granted. 

Entitlement to a compensable evaluation for lichen planus on the penis is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issues of entitlement to higher ratings for cervical spine and lumbar spine disorders; entitlement to an initial compensable rating for hemorrhoids; and entitlement to an initial rating in excess of 10 percent for right and left foot disorders.

Cervical and Lumbar Spine Disorders

The Veteran contends that he is entitled to a higher rating for his service-connected cervical and lumbar spine disorders. 

The Veteran was afforded a VA examination in November 2016. The Veteran was diagnosed with multilevel cervical degenerative disc disease; cervical radiculopathy, resolved; and spinal fusion. In May 2016, the Veteran underwent multilevel cervical fusion, made moderate progress following the surgery and had dramatic reduction in analgesic requirement; but his cervical ROM was limited. The Veteran's radicular features were eliminated by the spinal fusion surgery. The Veteran denied experiencing any flare-ups. ROM was flexion to 25 degrees; extension to 45 degrees; right/left lateral flexion to 25 degrees; right lateral rotation to 35 degrees; and left lateral rotation to 25 degrees with pain exhibited throughout range of motion testing. There was objective evidence of mild bilateral paracervical tenderness. The Veteran performed repetitive-use testing without additional loss of range of motion. There was no objective evidence of functional limitation due to pain, weakness, fatigability or incoordination with repeated use over time. There was no evidence of guarding, muscle spasm or atrophy. The Veteran had less movement than usual due to the multilevel cervical fusion with 7.5 cm x 1 cm scare on his anterior neck.  There was objective evidence of unfavorable ankylosis of the entire cervical spine.
	
The Veteran's lumbar spine was also examined. The Veteran was also diagnosed with multilevel lumbar spondylosis and intervertebral disc syndrome without any incapacitating episodes in the preceding 12 months. The Veteran treated his lumbar spine disorder with opioid analgesics, pain management injections and radiofrequency ablation (RFA), dry needling, physical therapy, and chiropractic therapy. The Veteran reported worsened pain with prolonged sitting, standing, and walking. The Veteran denied flare-ups. Range of motion was flexion to 20 degrees; extension to 0 degrees; right/left lateral flexion to 25 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 30 degrees. The Veteran reported that he experienced sharp pain with bending forward and backward and was unable to perform repetitive use testing due to painful motion. The examiner noted that there was evidence of ankylosis of the spine; however, in the comment section emphasized that there was "no ankylosis of the thoracolumbar spine".   

Upon review, the prior VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, the Board observes that clarification of the November 2016 cervical and lumbar spine ankylosis diagnoses is required.  The Veteran was diagnosed with unfavorable ankylosis of the entire cervical spine and ankylosis of the lumbar spine. However, the examiner then explained that the Veteran did not have ankylosis of the thoracolumbar spine.  A clear-cut clinical diagnosis of ankylosis is required to determine the extent of the Veteran's cervical and/or lumbar spine disorders.  This clarification must be provided in the VA examination report.

Right and Left Foot Disorder

The Veteran contends that he is entitled to a higher rating for his service-connected right and left foot disorders. 

The Veteran was afforded a VA examination in November 2016.  The Veteran was diagnosed with bilateral feet hammer toes; status post heel spur resection and plantar fasciotomy in bilateral feet with satisfactory surgical outcomes (April 2007, right foot and April 2008, left foot); status post excision of neuroma in 2nd interdigital space, right foot; 2nd and 3rd interdigital space with residual, left foot; bilateral feet metatarsalgia; and plantar fasciitis in bilateral feet resolved with no residual.  In March 2009, the Veteran was diagnosed with less metatarsalgia/cavus foot, of the left foot, and was treated with orthotics.  The Veteran has not received feet related treatment since March 2009.  The Veteran reported feeling as though there were broken bones at the ball of his feet when walking.  The Veteran denied flare-ups or pain upon physical examination.  Functional loss regardless of repetitive use prevented prolonged standing.  The Veteran reported a lack of endurance bilaterally and bilateral pain, weakness, fatigability, or incoordination that significantly limited functional ability with prolonged standing and running.  The Veteran has surgical scars on both feet and is not service-connected for scars.  The Veteran denied using an assistive device for walking. 

Similar to the VA spine examination discussed above, the Board finds the November 2016 VA foot conditions examination inadequate as it did not comply with the requirements set forth in Correia.  A new examination to determine the extent and severity of the Veteran's service-connected right and left foot disorders is necessary to decide the claim.

Hemorrhoids 

The Veteran contends that he is entitled to a compensable evaluation for his service-connected hemorrhoids. 

In a March 2016 Board decision, a VA examination was ordered to determine the nature and extent of the Veteran's service-connected condition.  In November 2016, the Veteran reported for a VA examination; however the examination was deferred.  During the hearing, the Veteran testified that the examiner did not conduct a rectal examination.  No explanation was provided of why the hemorrhoid examination was deferred.  The Board finds that the prior remand instructions pertaining to a VA examination to determine the severity of the Veteran's service-connected hemorrhoids has not been fully completed.  The Board is obligated by law to ensure that the AOJ complies with its directives, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As such, a VA examination is needed to determine the nature and extent of the Veteran's service-connected hemorrhoids. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination by medical examiner with appropriate expertise to determine the level of impairment due to his service-connected: a) cervical and lumbar spine disorders, and b) right and left foot disorders.

Provide the examiner(s) with the claims file and copy of this Remand for review in conjunction with the study of this case.

All studies and tests deemed necessary should be conducted and a written interpretation of such should be associated with the examination report.

The examiner(s) should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner(s) must test and record the range of motion (in degrees of excursion) for the cervical and lumbar segments of the spine, and for the right and left feet in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) non-weight-bearing.

The examiner(s) should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected (1) cervical spine disorder, (2) lumbar spine disorder, (3) the right foot disorder, and (4) the left foot disorder.

With respect to subjective complaints of pain, the examiner(s) is requested to specifically comment on whether pain is visibly manifested on movement of the cervical spine, lumbar spine, right foot, and left foot, and if so, at what point (expressed in terms of degrees for each of the aforementioned joints, if possible) such pain is elicited during testing.

If the severity of the manifestations cannot be quantified, the examiner(s) should so indicate.

2. Schedule the Veteran for a VA examination to determine the level impairment due to the Veteran's service-connected hemorrhoids.

Provide the examiner with the claims file and copy of this Remand for review in conjunction with the study of this case.

All studies and tests deemed necessary should be conducted and a written interpretation of such should be associated with the examination report.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should identify the presence, or absence of the following: external hemorrhoids; internal hemorrhoids; muscle atrophy; large or thrombotic hemorrhoids; persistent bleeding; anemia; and/or fissures.

3. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before the case is returned to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


